Case 2:18-cv-00620-DBB-DAO Document 76 Filed 02/26/21 PageID.450 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    JESUS ELDON ARAGON, an individual,                     ORDER ADOPTING [75] REPORT AND
                                                           RECOMMENDATION
                            Plaintiff,
                                                           Case No. 2:18-cv-00620-DBB-DAO
    v.
                                                           District Judge David Barlow
    EDWARD DALTON, an individual;
    JOSHUA CURTIS, an individual; and DOES                 Magistrate Judge Daphne A. Oberg
    1 – 10,

                            Defendants.


            The Report and Recommendation 1 issued by United States Magistrate Judge Daphne A.

Oberg on January 21, 2021 recommends 2 that Plaintiff’s Motion to Amend 3 be granted and that

Defendant Dalton and Curtis’s motion for summary judgment 4 be granted.

            The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P.

72. 5 No party filed an objection.

            Because no party filed a written objection to the Report and Recommendation by the

specified deadline, and because the analysis and conclusion of the Magistrate Judge are sound,

the Report and Recommendation of Magistrate Judge Oberg is adopted in its entirety.


1
    Report and Recommendation, ECF No. 75, filed January 21, 2021.
2
    Id. at 11-12.
3
    Motion to Amend Complaint, ECF No. 64, filed September 22, 2020.
4
 Motion to Dismiss the Claims Against Defendants, ECF No. 51, filed April 21, 2020. The Report and
Recommendation details that at the hearing on this Motion to Dismiss, both parties agreed that the dismissal motion
should be converted to a motion for summary judgment because supplementary material outside the complaint was
attached to the briefing. Report and Recommendation at 1.
5
    Report and Recommendation at 11.
Case 2:18-cv-00620-DBB-DAO Document 76 Filed 02/26/21 PageID.451 Page 2 of 2




           IT IS HEREBY ORDERED that the Report and Recommendation 6 is ADOPTED.

Plaintiff’s Motion to Amend 7 is GRANTED and Defendant Dalton and Curtis’s motion for

summary judgment 8 is GRANTED.

           Signed February 26, 2021.

                                                      BY THE COURT


                                                      ________________________________________
                                                      David Barlow
                                                      United States District Judge




6
    Report and Recommendation, ECF No. 75, filed January 21, 2021.
7
    Motion to Amend Complaint, ECF No. 64, filed September 22, 2020.
8
    Motion to Dismiss the Claims Against Defendants, ECF No. 51, filed April 21, 2020.



                                                                                                 2
